UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-2119


DAWN V. MARTIN; MIGUEL GALLARDO,

                Plaintiffs – Appellants,

          v.

JOHANNES BRONDUM; LONG AND FOSTER REAL ESTATE, INC.; LONG
AND FOSTER COMPANIES; PATRICIA KNIGHT, a/k/a Patricia
Knight Lambert; SUSAN HAUGHTON,

                Defendants – Appellees,

          and

LONG AND FOSTER REALTY; LONG AND FOSTER REALTORS,

                      Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:11-cv-01118-AJT-TCB)


Submitted:   June 26, 2013                 Decided:   July 24, 2013


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dawn V. Martin, LAW OFFICE OF DAWN V. MARTIN, Washington, D.C.,
for Appellants.   Susan F. Earman, FRIEDLANDER, FRIEDLANDER &
EARMAN, PC, McLean, Virginia; Mikhael D. Charnoff, PERRY
CHARNOFF PLLC, Arlington, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Dawn Martin and Miguel Gallardo appeal the district

court’s    orders     granting      summary        judgment       on     their    racial

discrimination claim under the Fair Housing Act and dismissing

pendent state claims for fraud, defamation, breach of contract,

and intentional infliction of emotional distress.                          Martin and

Gallardo     allege   that    their    landlord,          Johannes       Brondum,     the

property manager for Long and Foster Real Estate, Inc., Patricia

Knight, and Brondum’s listing agent, Susan Haughton, refused to

negotiate with them over the purchase of the townhome that they

were renting, and that the Defendants misrepresented whether the

townhome was for sale, on the basis of their race and national

origin in violation of 42 U.S.C. § 3604(a), (d) (2006).                                We

affirm.

1. Fair Housing Act Claim

            We review whether a district court erred in granting

summary    judgment    de   novo,   viewing        the    facts    and    drawing     all

reasonable     inferences     in    the       light      most   favorable        to   the

non-moving party.       PBM Prods., LLC v. Mead Johnson & Co., 639

F.3d 111, 119 (4th Cir. 2011).                    Summary judgment is properly

granted “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a

matter of law.”       Fed. R. Civ. P. 56(a).              The relevant inquiry is

“whether    the   evidence    presents        a    sufficient      disagreement        to

                                          3
require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law.”                            Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251-52 (1986).

              Title VIII of the Civil Rights Act of 1968, also known

as    the    Fair    Housing        Act    (FHA),     provides         that     it    shall       be

unlawful: “To refuse to sell or rent after the making of a bona

fide offer, or to refuse to negotiate for the sale or rental of,

or otherwise make unavailable or deny, a dwelling to any person

because      of    race,     color,       religion,        sex,   familial          status,       or

national origin.”           42 U.S.C. § 3604(a) (2006).                     In addition, the

FHA   prohibits       representing          “to      any    person      because       of       race,

color,      religion,       sex,    handicap,        familial         status,    or       national

origin that any dwelling is not available for inspection, sale,

or rental when such dwelling is in fact so available.”                                            42

U.S.C. § 3604(d) (2006).

              A     plaintiff       may    establish        a   violation        of       the    FHA

either through direct evidence of discrimination or through the

McDonnell         Douglas     Corp.        v.     Green,        411     U.S.        792        (1973)

burden-shifting         framework.          See      Pinchback         v.   Armistead           Homes

Corp.,      907      F.2d     1447,       1451       (4th       Cir.        1990)     (applying

McDonnell-Douglas           employment          discrimination          concepts          to    fair

housing      law).           “Direct        evidence        encompasses             conduct       or

statements         that      both     (1)       reflect         directly        the        alleged

discriminatory attitude, and (2) bear directly on the contested

                                                 4
[housing] decision.”              Laing v. Fed. Express Corp., 703 F.3d 713,

717 (4th Cir. 2013) (quoting Warch v. Ohio Cas. Ins. Co., 435

F.3d     510,    520       (4th     Cir.    2006))        (internal         quotation        marks

omitted).

               Martin        and        Gallardo              allege         that         certain

facially-neutral           statements         made       by    the     Defendants         provide

direct     evidence        of     racial      animus.              Generally,       “[f]acially

race-neutral statements, without more, do not demonstrate racial

animus on the part of the speaker.”                            Twymon v. Wells Fargo &

Co., 462 F.3d 925, 934 (8th Cir. 2006).                               However, “[r]acially

charged code words may provide evidence of discriminatory intent

by sending a clear message and carrying the distinct tone of

racial motivations and implications.”                           Guimaraes v. SuperValu,

Inc.,    674     F.3d      962,   974      (8th       Cir.    2012)       (quoting    Smith     v.

Fairview    Ridges         Hosp.,    625    F.3d       1076,       1085    (8th    Cir.    2010))

(internal alterations and quotations omitted).                              See Ash v. Tyson

Foods, Inc., 546 U.S. 454, 456 (2006).                               We conclude that the

statements Martin and Gallardo provide are not sufficient to

show direct evidence of racial animus.

               Because      Martin      and    Gallardo         have      not     shown    direct

evidence        of     discrimination,            they        must    proceed        under     the

McDonnell-Douglas            burden-shifting              framework.               Under      that

framework,           the    plaintiff         bears          the     initial        burden      of

establishing a prima facie case.                      See, e.g., Tex. Dep’t of Cmty.

                                                  5
Affairs v. Burdine, 450 U.S. 248, 252-53 (1981).                                 The district

court required Martin and Gallardo to show, among other facts,

that they had made an offer on the townhome.                           Because the nature

of    the    discrimination           alleged       was    to    misrepresent          that   the

townhome was available for sale, we conclude that Martin and

Gallardo were not required to show that they had made an offer

to purchase the townhome to establish a prima facie case.                                      In

order to establish a prima facie case under the circumstances

here, Martin and Gallardo must show that: (1) they belong to a

protected      class,         (2)    they    sought    and      were   qualified        for   the

dwelling,         (3)    they       were    denied    the    opportunity          to    buy   the

dwelling, and (4) the dwelling remained available.                                   Cabrera v.

Jakabovitz, 24 F.3d 372, 381 (2d Cir. 1994).                                 See Williams v.

Staples, Inc., 372 F.3d 662, 667 (4th Cir. 2004) (announcing a

similar prima facie case in the public accommodation setting).

       If the Plaintiffs establish a prima facie case, the burden

shifts       to     the        Defendants       to        articulate         a     legitimate,

nondiscriminatory reason for refusing to negotiate with Martin

and    Gallardo         and    representing      that      the    townhome       was    not   for

sale.        McDonnell         Douglas      Corp.    v.   Green,       411    U.S.     792,   802

(1973).       If the Defendants produce a legitimate reason for the

action, the burden once again shifts to Martin and Gallardo to

show        that        the     Defendants’          rationale         is        pretext      for

discrimination.               Id. at 804-05.          Martin and Gallardo can prove

                                                6
pretext by showing that the defendant’s “explanation is unworthy

of     credence    or     by       offering     other       forms          of     circumstantial

evidence     sufficiently           probative         of    .     .    .        discrimination.”

Mereish v. Walker, 359 F.3d 330, 336 (4th Cir. 2004) (internal

quotation marks omitted).

            Assuming       without        deciding         that       Martin         and    Gallardo

established a prima facie case under the FHA, we conclude that

they      did       not        refute           the         Defendant’s                  legitimate,

non-discriminatory         reasons        for       refusing          to    deal         with   them.

Therefore, we hold that the district court did not err when it

granted summary judgment on the Plaintiffs’ FHA claim.

2. State Law Claims

            We    review       a    district        court’s      grant          of   a     motion    to

dismiss for failure to state a claim under Fed. R. Civ. P.

12(b)(6) de novo.          Philips v. Pitt County Mem’l Hosp., 572 F.3d

176,    179-80    (4th    Cir.       2009).         To     survive         such      a     motion,    a

complaint’s “[f]actual allegations must be enough to raise a

right to relief above the speculative level,” with “enough facts

to state a claim to relief that is plausible on its face.”                                        Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007).                                             This

Court     “accept[s]      as       true   all        well-pleaded               allegations         and

view[s]    the     complaint         in   the       light       most       favorable         to     the

plaintiff.”       Philips, 572 F.3d at 180.



                                                7
           We   affirm     the       dismissal      of     Martin    and    Gallardo’s

defamation, breach of contract, and intentional infliction of

emotional distress claims for the reasons stated by the district

court.    We affirm the dismissal of Martin and Gallardo’s fraud

claim    because   the     harm      that       Plaintiffs’       alleged   from    the

Defendants’ allegedly fraudulent statements was too speculative

to support a plausible claim for relief.

           Accordingly,         we   affirm      the   district     court’s   orders.

We   dispense   with     oral    argument        because    the     facts   and    legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.



                                                                              AFFIRMED




                                            8